SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

335
KA 08-01689
PRESENT: CENTRA, J.P., FAHEY, LINDLEY, SCONIERS, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

DERYL BROWN, DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (KIMBERLY F. DUGUAY OF
COUNSEL), FOR DEFENDANT-APPELLANT.

MICHAEL C. GREEN, DISTRICT ATTORNEY, ROCHESTER (NANCY A. GILLIGAN OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (John R.
Schwartz, A.J.), rendered June 16, 2008. The judgment convicted
defendant, upon his plea of guilty, of criminal possession of a weapon
in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: In appeal No. 1, defendant appeals from a judgment
convicting him upon his plea of guilty of criminal possession of a
weapon in the second degree (Penal Law § 265.03 [3]) and, in appeal
No. 2, he appeals from a judgment convicting him upon his plea of
guilty of criminal possession of a weapon in the third degree (§
265.02 [1]). Defendant contends in each appeal that County Court
erred in refusing to suppress physical evidence based on its
determination following a Darden hearing with respect to the
confidential informant relied upon by the police. We reject that
contention (see generally People v Edwards, 95 NY2d 486, 493-494;
People v Darden, 34 NY2d 177, 181-182, rearg denied 34 NY2d 995). We
have reviewed the sealed transcript of the Darden hearing, as well as
the court’s requisite “summary report as to the existence of the
informer and with respect to the communications made by the informer
to the police to which the police testify” made available to defendant
and the People (Darden, 34 NY2d at 181). Based on those documents, we
conclude that the court properly determined that the confidential
informant existed and that he provided the information to the police
concerning defendant’s possession of the handgun at the location where
defendant was stopped by the police and subsequently arrested.

Entered:    March 16, 2012                         Frances E. Cafarell
                                                   Clerk of the Court